Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 1 & 7 fall within the category of a method and/or a system.
Claim 8 falls within the category of a computer program product..
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] accept[ing] a reservation of a vehicle from [] a first user, and acquir[ing] [] a start time of use specified in the reservation and user information on the first user; [] stor[ing] a first learning table and a schedule of the first user, the first learning table being a table in which user categories of a plurality of users, intended uses of the plurality of users, and vehicle types used by the plurality of users are associated and accumulated; and [] extract[ing], based on the user information and the start time, an intended use of the first user from the schedule, extract[ing], based on the intended use of the first user and the user information, a used vehicle type among the vehicle types used by the plurality of users from the first learning table, and output[ting] the used vehicle type [].  The claims are directed to selecting the appropriate vehicle type for a user who wishes to reserve a vehicle.  The identified idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a server comprising a server communication unit configured to communicate with an external server, a terminal device, a server storage unit, and a server control unit are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 3. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] accept[ing] a reservation of a vehicle from [] a first user, and acquiring [] a start time of use specified in the reservation and user information on the first user; storing a first learning table and a schedule of the first user, the first learning table being a table in which user categories of a plurality of users, intended uses of the plurality of users, and vehicle types used by the plurality of users are associated and accumulated; extracting, based on the user information and the start time, an intended use of the first user from the schedule, extracting, based on the intended use of the first user and the user information, a used vehicle type among the vehicle types used by the plurality of users from the first learning table, and outputting the used vehicle type [].  The claims are directed to selecting the appropriate vehicle type for a user who wishes to reserve a vehicle.  The identified idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of communicating with an external server, and a terminal device are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] accept[ing] a reservation of a vehicle from [] a first user, and acquir[ing] [] a start time of use specified in the reservation and user information on the first user; [] stor[ing] a first learning table and a schedule of the first user, the first learning table being a table in which user categories of a plurality of users, intended uses of the plurality of users, and vehicle types used by the plurality of users are associated and accumulated; extract[ing], based on the user information and the start time, an intended use of the first user from the schedule; extract[ing], based on the intended use of the first user and the user information, a used vehicle type among the vehicle types used by the plurality of users from the first learning table, and output[ting] the used vehicle type [].  The claims are directed to selecting the appropriate vehicle type for a user who wishes to reserve a vehicle.  The identified idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional element of a non-transitory storage medium storing a program that causes a server to communicate with an external server is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2018/0089784 A1, hereinafter “Yamashita,” in view of Pre-grant Publication No.: US 2018/0137593 A1, hereinafter “Djuric.”
Claim 1:  Yamashita, as shown, teaches:
communicate with an external server that accepts a reservation of a vehicle from a terminal device of a first user, (Yamashita [0013], “the network computer system can receive service requests for on-demand services from requesting users via a designated service application executing on the users' mobile computing devices…”)
acquire, from the external server, a start time of use specified in the reservation and user information on the first user; (Yamashita [0014], “the network computer system can compile historical data for individual users with regard to the on demand network-based service. Thus, the network computer system can manage a user profile for each user indicating routine start and/or end locations (or regions), and/or routine routes (e.g., for a transportation service from home to work and/or vice versa) and/or preferred service types (e.g., transportation, delivery, mailing, etc.). In some examples, the network computer system can further synchronize with a user device to, for example, identify the user's contacts, the user's schedule and appointments, travel plans (e.g., a scheduled trip), and the like.”; See also [0015])
a server storage unit configured to store a first learning table and a schedule of the first user, the first learning table being a table in which user categories of a plurality of users, intended uses of the plurality of users, and vehicle types used by the plurality of users are associated and accumulated; (Yamashita [0036], “the network computer system 100 can further include a database 140 storing requester profiles 144 including historical information specific to the individual users 174 of the on-demand network based service. Such information can include user preferences of service types, routine services, service locations, pick-up and destination locations, work addresses, home addresses, addresses of frequently visited locations (e.g., a gym, grocery store, mall, local airport, sports arena or stadium, concert venue, local parks, and the like)…”; See also [0050] for first learning table; See also [0014] & [0015] for schedule of the first user)
extract, based on the user information and the start time, an intended use of the first user from the schedule, (Yamashita [0015], “the network computer system can associate a particular location (e.g., a work or home location) with a time of day (or a time period of day), and establish a service accelerator for the user based on the location and time of day. For example, the historical data for the user may indicate that the user routinely utilizes the transport service  e.g., twice a week or multiple times a month, etc.) to travel home on weekdays at or around 7:30 pm…”; See also [0041], [0052], [0054], [0067])
output the used vehicle type to the external server. (Yamashita [0055], “In one aspect, the single input selection of the service accelerator 259 causes the network based service subsystems 280 to automatically request a specified ride service type for the user..)

Yamashita teaches analyzing requestor profiles when determining the specific vehicle type to recommend, but doesn’t explicitly teach the following; however, Djuric teaches:
extract, based on the intended use of the first user and the user information, a used vehicle type among the vehicle types used by the plurality of users from the first learning table, (Djuric [0017], “the transport system can analyze the ride history data for the users in order to cluster the users of based on common demographics or common personal interests. For each specified cluster, the transport system can establish a set of interest parameters that provides each user in the specified cluster with ride experience characteristics…For example, the set of interest parameters can specify…one or more vehicle types to be selected for the users in the specified cluster (e.g., a standard vehicle, a luxury vehicle, a high capacity vehicle, a sport utility vehicle, a specific vehicle brand, or a self-driving vehicle), or a preferred ride service type to be selected for the users in the specified cluster (e.g., a carpooling service, a standard ride-sharing service, a professional driver service, a black car service, a luxury ride service, a high capacity vehicle service, or a self-driving vehicle service). In one example, the transport system can execute a machine learning model to classify each user into one or more clusters and customize the plurality of ride characteristics of the ride based the set of parameters for each of the one or more clusters.”)
Yamashita is directed to a system and method for automatically determining specific vehicle requirements for a user who wishes to utilize an on-demand transportation service.  Djuric is directed to a system and method for selecting the optimal vehicle for servicing a particular pick-up request based on one or more factors. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamashita with the teachings of Djuric since “[a]mong other benefits, the examples described herein achieve a technical effect of improving the ride experience of users of an on-demand transportation service.” (Djuric [0018])
Claim 2: Yamashita/Djuric, as shown above, teaches all the limitations of claim 1.  Yamashita also teaches:
when information on a use-determined vehicle type that the first user has determined to use during the reservation is acquired from the external server via the server communication unit, update the first learning table in such a way that the information on the use-determined vehicle type is reflected. (Yamashita [0051], “The service accelerator system 200 can include a profile manager 230 that can receive service data 218 for each user, and utilize the service data 218 to generate profile updates 232 for a given user's profile 242. The service data 218 can include data indicating each service consumed by a given user, and details of the service, such as a service location, a transportation destination, any stops made, a time of day for the service, a day of the week (e.g., weekday versus weekend), weather information, traffic data, and the like. Accordingly, the profile manager 232 can update the consumed services 244 in the user's profile 242 based on the service data 218 received from the network-based service subsystems 280.”)
Claim 3: Yamashita/Djuric, as shown above, teaches all the limitations of claim 1.  Yamashita also teaches:
wherein the server storage unit is configured to store a second learning table in which the intended use of the first user and a use-determined vehicle type that the first user hasTSN201807246US00 TFN180346-US26determined to use are associated and accumulated, (Yamashita [0051], “The service accelerator system 200 can include a profile manager 230 that can receive service data 218 for each user, and utilize the service data 218 to generate profile updates 232 for a given user's profile 242. The service data 218 can include data indicating each service consumed by a given user, and details of the service, such as a service location, a transportation destination, any stops made, a time of day for the service, a day of the week (e.g., weekday versus weekend), weather information, traffic data, and the like. Accordingly, the profile manager 232 can update the consumed services 244 in the user's profile 242 based on the service data 218 received from the network-based service subsystems 280.”)
and the server control unit is configured to extract, based on the intended use of the first user extracted from the schedule and on the user information, the use-determined vehicle type from the second learning table, (Yamashita [0055], “In one aspect, the single input selection of the service accelerator 259 causes the network based service subsystems 280 to automatically request a specified ride service type for the user, and a service location based on the current user location data 213 from the requester device 295. Thus, the user's service type preferences can also be indicated in the user's profile 242. As described herein, for on-demand transport, the ride service type can comprise any of a ride-pooling service, a basic ride share service, a luxury vehicle service, a van or large vehicle service, a professional driver service (e.g., where the service provider is certified), a self-driving vehicle transport service, and the like.”)
and output the extracted use-determined vehicle type to the external server. (Yamashita [0055], “In one aspect, the single input selection of the service accelerator 259 causes the network based service subsystems 280 to automatically request a specified ride service type for the user…”)
Claim 4: Yamashita/Djuric, as shown above, teaches all the limitations of claim 2.  Yamashita also teaches:
wherein the server storage unit is configured to store a second learning table in which the intended use of the first user and the use-determined vehicle type are associated and accumulated, (Yamashita [0051], “The service accelerator system 200 can include a profile manager 230 that can receive service data 218 for each user, and utilize the service data 218 to generate profile updates 232 for a given user's profile 242. The service data 218 can include data indicating each service consumed by a given user, and details of the service, such as a service location, a transportation destination, any stops made, a time of day for the service, a day of the week (e.g., weekday versus weekend), weather information, traffic data, and the like. Accordingly, the profile manager 232 can update the consumed services 244 in the user's profile 242 based on the service data 218 received from the network-based service subsystems 280.”)
and the server control unit is configured to extract, based on the intended use of the first user extracted from the schedule and on the user information, the use-determined vehicle type from the second learning table, (Yamashita [0055], “In one aspect, the single input selection of the service accelerator 259 causes the network based service subsystems 280 to automatically request a specified ride service type for the user, and a service location based on the current user location data 213 from the requester device 295. Thus, the user's service type preferences can also be indicated in the user's profile 242. As described herein, for on-demand transport, the ride service type can comprise any of a ride-pooling service, a basic ride share service, a luxury vehicle service, a van or large vehicle service, a professional driver service (e.g., where the service provider is certified), a self-driving vehicle transport service, and the like.”) 
and output the extracted use-determined vehicle type to the external server. (Yamashita [0055], “In one aspect, the single input selection of the service accelerator 259 causes the network based service subsystems 280 to automatically request a specified ride service type for the user…)
Claim 5: Yamashita/Djuric, as shown above, teaches all the limitations of claim 3. Yamashita also teaches:
wherein the server control unit is configured to, when information on the use-determined vehicle type that the first user has determined to use during the reservation is acquired from the external server via the server communication unit, update the second learning table in such a way that the information on the use-determined vehicle type is reflected. (Yamashita [0051], “The service accelerator system 200 can include a profile manager 230 that can receive service data 218 for each user, and utilize the service data 218 to generate profile updates 232 for a given user's profile 242. The service data 218 can include data indicating each service consumed by a given user, and details of the service, such as a service location, a transportation destination, any stops made, a time of day for the service, a day of the week (e.g., weekday versus weekend), weather information, traffic data, and the like. Accordingly, the profile manager 232 can update the consumed services 244 in the user's profile 242 based on the service data 218 received from the network-based service subsystems 280.”)
Claim 6: Yamashita/Djuric, as shown above, teaches all the limitations of claim 1.  Yamashita doesn’t explicitly teach the following; however, Djuric teaches:
wherein the server storage unit is configured to store the first learning table in which the user categories of the plurality of users who use car sharing, the intended uses of the plurality of users, and the vehicle types used by the plurality of users are associated and accumulated in a manner that does not identify personal information on the plurality of users. (Djuric [0017], “Along these lines, the transport system can cluster the users, based on common demographics and/or common personal interests, by representing each of the users as a vector comprising a series of values indicative of each cluster in which the user is classified.”)
Yamashita is directed to a system and method for automatically determining specific vehicle requirements for a user who wishes to utilize an on-demand transportation service.  Djuric is directed to a system and method for selecting the optimal vehicle for servicing a particular pick-up request based on one or more factors. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamashita with the teachings of Djurice since “[a]mong other benefits, the examples described herein achieve a technical effect of improving the ride experience of users of an on-demand transportation service.” (Djuric [0018])
Claim 7: Yamashita, as shown, teaches:
communicating with an external server that accepts a reservation of a vehicle from a terminal device of a first user; (Yamashita [0013], “the network computer system can receive service requests for on-demand services from requesting users via a designated service application executing on the users' mobile computing devices…”)
acquiring, from the external server, a start time of use specified in the reservation and user information on the first user; (Yamashita [0014], “the network computer system can compile historical data for individual users with regard to the on demand network-based service. Thus, the network computer system can manage a user profile for each user indicating routine start and/or end locations (or regions), and/or routine routes (e.g., for a transportation service from home to work and/or vice versa) and/or preferred service types (e.g., transportation, delivery, mailing, etc.). In some examples, the network computer system can further synchronize with a user device to, for example, identify the user's contacts, the user's schedule and appointments, travel plans (e.g., a scheduled trip), and the like.”; See also [0015])
storing a first learning table and a schedule of the first user, the first learning table being a table in which user categories of a plurality of users, intended uses of the plurality of users, and vehicle types used by the plurality of users are associated and accumulated; (Yamashita [0036], “the network computer system 100 can further include a database 140 storing requester profiles 144 including historical information specific to the individual users 174 of the on-demand network based service. Such information can include user preferences of service types, routine services, service locations, pick-up and destination locations, work addresses, home addresses, addresses of frequently visited locations (e.g., a gym, grocery store, mall, local airport, sports arena or stadium, concert venue, local parks, and the like)…”; See also [0050] for first learning table; See also [0014] & [0015] for schedule of the first user)
extracting, based on the user information and the start time, an intended use of the first user from the schedule; (Yamashita [0015], “the network computer system can associate a particular location (e.g., a work or home location) with a time of day (or a time period of day), and establish a service accelerator for the user based on the location and time of day. For example, the historical data for the user may indicate that the user routinely utilizes the transport service  e.g., twice a week or multiple times a month, etc.) to travel home on weekdays at or around 7:30 pm…”)
and outputting the used vehicle type to the external server. (Yamashita [0055], “In one aspect, the single input selection of the service accelerator 259 causes the network based service subsystems 280 to automatically request a specified ride service type for the user…”)

Yamashita teaches analyzing requestor profiles when determining the specific vehicle type to recommend, but doesn’t explicitly teach the following; however, Djuric teaches:
extracting, based on the intended use of the first user and the user information, a used vehicle type among the vehicle types used by the plurality of users from the first learning table; (Djuric [0017], “the transport system can analyze the ride history data for the users in order to cluster the users of based on common demographics or common personal interests. For each specified cluster, the transport system can establish a set of interest parameters that provides each user in the specified cluster with ride experience characteristics…For example, the set of interest parameters can specify…one or more vehicle types to be selected for the users in the specified cluster (e.g., a standard vehicle, a luxury vehicle, a high capacity vehicle, a sport utility vehicle, a specific vehicle brand, or a self-driving vehicle), or a preferred ride service type to be selected for the users in the specified cluster (e.g., a carpooling service, a standard ride-sharing service, a professional driver service, a black car service, a luxury ride service, a high capacity vehicle service, or a self-driving vehicle service). In one example, the transport system can execute a machine learning model to classify each user into one or more clusters and customize the plurality of ride characteristics of the ride based the set of parameters for each of the one or more clusters.”)
Yamashita is directed to a system and method for automatically determining specific vehicle requirements for a user who wishes to utilize an on-demand transportation service.  Djuric is directed to a system and method for selecting the optimal vehicle for servicing a particular pick-up request based on one or more factors. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamashita with the teachings of Djuric since “[a]mong other benefits, the examples described herein achieve a technical effect of improving the ride experience of users of an on-demand transportation service.” (Djuric [0018])
Claim 8: Yamashita, as shown, teaches:
communicate with an external server that accepts a reservation of a vehicle from a terminal device of a first user; (Yamashita [0013], “the network computer system can receive service requests for on-demand services from requesting users via a designated service application executing on the users' mobile computing devices…”)
acquire, from the external server, a start time of use specified in the reservation and user information on the first user; (Yamashita [0014], “the network computer system can compile historical data for individual users with regard to the on demand network-based service. Thus, the network computer system can manage a user profile for each user indicating routine start and/or end locations (or regions), and/or routine routes (e.g., for a transportation service from home to work and/or vice versa) and/or preferred service types (e.g., transportation, delivery, mailing, etc.). In some examples, the network computer system can further synchronize with a user device to, for example, identify the user's contacts, the user's schedule and appointments, travel plans (e.g., a scheduled trip), and the like.”; See also [0015])
store a first learning table and a schedule of the first user, the first learning table being a table in which user categories of a plurality of users, intended uses of the plurality of users, and vehicle types used by the plurality of users are associated and accumulated; (Yamashita [0036], “the network computer system 100 can further include a database 140 storing requester profiles 144 including historical information specific to the individual users 174 of the on-demand network based service. Such information can include user preferences of service types, routine services, service locations, pick-up and destination locations, work addresses, home addresses, addresses of frequently visited locations (e.g., a gym, grocery store, mall, local airport, sports arena or stadium, concert venue, local parks, and the like)…”; See also [0050] for first learning table; See also [0014] & [0015] for schedule of the first user)
extract, based on the user information and the start time, an intended use of the first user from the schedule; (Yamashita [0015], “the network computer system can associate a particular location (e.g., a work or home location) with a time of day (or a time period of day), and establish a service accelerator for the user based on the location and time of day. For example, the historical data for the user may indicate that the user routinely utilizes the transport service  e.g., twice a week or multiple times a month, etc.) to travel home on weekdays at or around 7:30 pm…”)
and output the used vehicle type to the external server. (Yamashita [0055], “In one aspect, the single input selection of the service accelerator 259 causes the network based service subsystems 280 to automatically request a specified ride service type for the user…”)

Yamashita teaches analyzing requestor profiles when determining the specific vehicle type to recommend, but doesn’t explicitly teach the following; however, Djuric teaches:
extract, based on the intended use of the first user and the user information, a used vehicle type among the vehicle types used by the plurality of users from the first learning table; (Djuric [0017], “the transport system can analyze the ride history data for the users in order to cluster the users of based on common demographics or common personal interests. For each specified cluster, the transport system can establish a set of interest parameters that provides each user in the specified cluster with ride experience characteristics…For example, the set of interest parameters can specify…one or more vehicle types to be selected for the users in the specified cluster (e.g., a standard vehicle, a luxury vehicle, a high capacity vehicle, a sport utility vehicle, a specific vehicle brand, or a self-driving vehicle), or a preferred ride service type to be selected for the users in the specified cluster (e.g., a carpooling service, a standard ride-sharing service, a professional driver service, a black car service, a luxury ride service, a high capacity vehicle service, or a self-driving vehicle service). In one example, the transport system can execute a machine learning model to classify each user into one or more clusters and customize the plurality of ride characteristics of the ride based the set of parameters for each of the one or more clusters.”)
Yamashita is directed to a system and method for automatically determining specific vehicle requirements for a user who wishes to utilize an on-demand transportation service.  Djuric is directed to a system and method for selecting the optimal vehicle for servicing a particular pick-up request based on one or more factors. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamashita with the teachings of Djuric since “[a]mong other benefits, the examples described herein achieve a technical effect of improving the ride experience of users of an on-demand transportation service.” (Djuric [0018])
Other Pertinent Prior Art
“Allen” (Pre-grant Publication No.: US 2019/0347582 A1) is directed to matching drivers to one or more vehicles of a shared vehicle service, such as a car-share service.
“Goyal” (Pre-grant Publication No.: US 2019/0205795 A1) is directed to a method and a system for presenting a one-click digital interface for allocating an available vehicle to a user.
“Oppelstrup” (Pre-grant Publication No.: US 2021/0209525 A1) is directed to systems and methods for mobile asset reservation.   Some aspects of the disclosure leverage historical data to generate recommendations and/or default options that are presented to a user when the user logs into or invokes a mobile asset reservation interface via connected computing device.
“Rackley” (Pre-grant Publication No.: US 2017/0004560 A1) is directed to a system and method for dynamically obtaining and evaluating information to optimize the generation of vehicle suggestions for a customer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628        
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/20/22